               Case 1:20-cv-00418-LY Document 21 Filed 10/02/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT FOR
                              THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION


  Socket Mobile, Inc.,                                         Case No. 1:20-cv-00418-LY
          Plaintiff,                                           Patent Case
          v.                                                   Jury Trial Demanded
  KIOXIA,

          Defendant.


                    UNOPPOSED MOTION TO STAY ALL DEADLINES AND
                              NOTICE OF SETTLEMENT

       Plaintiff Socket Mobile, Inc. (“Plaintiff”) hereby notifies the Court that the parties have

reached a settlement that will resolve all pending claims between them. The parties request up to

and including November 5, 2020, to comply with their obligations under the agreement and submit

dismissal papers. Accordingly, Plaintiff files this unopposed motion for a stay of all pending

deadlines, up to and including November 5, 2020, so that the parties may take the necessary steps

to comply with the parties’ settlement agreement and submit dismissal papers. This stay is not

sought for the purpose of delay but so that justice may be served.


  Dated: October 2, 2020                            Respectfully submitted,

                                                    /s/ Isaac Rabicoff
          Case 1:20-cv-00418-LY Document 21 Filed 10/02/20 Page 2 of 2



                                                 Isaac Rabicoff
                                                 Rabicoff Law LLC
                                                 73 W Monroe Street
                                                 Chicago, IL
                                                 (773) 669-4590
                                                 isaac@rabilaw.com

                                                 Counsel for Plaintiff
                                                 Socket Mobile, Inc.




                               CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on October 2, 2020, via the Court's CM/ECF system.

                                                         /s/ Isaac Rabicoff
                                                         Isaac Rabicoff
